Citation Nr: 0422383	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  02-18 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and VG


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to April 
1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Waco, Texas.  The veteran and VG appeared before a 
Decision Review Officer at a hearing at the RO in April 2003.


FINDINGS OF FACT

1.  The occurrence of an alleged stressor is supported by 
credible supporting evidence.

2.  There is competent medical evidence of record showing 
that the veteran has PTSD and that it is related to an event 
in service.


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, PTSD was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under current criteria, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§§ 3.304(f), 4.125(a) (2003).

The evidentiary requirements vary depending upon whether or 
not the veteran engaged in combat with the enemy.  38 
U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303, 3.304(f); West v. 
Brown, 7 Vet. App. 70, 75 (1994); Hayes v. Brown, 5 Vet. App.  
60, 66 (1993).  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
Evidence to support a PTSD claim must be evaluated in light 
of the places, types and circumstances of service as 
evidenced by service records, the official history of each 
organization in which the veteran served, the military 
records, and all pertinent medical and lay evidence.  If 
there is no combat experience, or if there is a determination 
that the veteran engaged in combat but the claimed stressor 
is not related to such combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  Id.

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the  
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

The veteran contends that he developed PTSD as result of his 
experiences in service, specifically while aboard the USS 
JOHN F. KENNEDY in November 1975 when the USS JOHN F. KENNEDY 
and USS BELKNAP collided.  In statements and hearing 
testimony, the veteran reported that he knew the sailor on 
his ship who died during the in-service ship collision and 
that he saw him in a body bag.  He reported that there were 
fires aboard the USS JOHN F. KENNEDY.   He also said that his 
only participation in the search-and-recovery effort after 
the ship collision.  Although the veteran reported that 180 
crewmembers of the USS BELKNAP died as a result of the 
collision, he said the number of deaths was simply 
information that he was given, but that he did not witness or 
see the death of those sailors.  

The veteran's service records reflect that in November 1975 
he served with Fighter Squadron Fourteen and that he had 
service on the USS JOHN F. KENNEDY (CV-67).  In June 2001, 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) confirmed that Fighter Squadron Fourteen was 
assigned to the USS JOHN F. KENNEDY in November 1975.  
USASCRUR reported that on November 22, 1975, the USS BELKNAP 
(CG-26) collided with the USS JOHN F. KENNEDY, resulting in 
fires on both ships.  USASCRUR noted that General Quarters 
were secured on the USS JOHN F. KENNEDY twelve hours after 
the collision, that one of the crew members of the aircraft 
carrier had died from smoke inhalation, and that the ship had 
suffered damage along the port side of the ship.  Other 
information reflects that fires on the aircraft carrier were 
quickly contained and that six crew members of the USS 
BELKNAP died.  Thus, the record contains independent 
verification of the occurrence of the alleged stressor.  The 
Board finds that there is sufficient corroboration of the 
veteran's claimed stressor.  

In addition to the stressor evidence discussed above, the 
Board notes that the record contains medical evidence showing 
that the veteran currently has PTSD.  VA medical records from 
1997 to 1999 show that the veteran underwent psychological 
testing and psychiatric treatment.  The clinical psychologist 
noted that while the results of the veteran's Minnesota 
Multiphasic Personality Inventory (MMPI) testing were invalid 
and suggested that he may have been over-endorsing 
symptomatology or exaggerating current complaints as a cry 
for help, there was evidence that he was currently 
experiencing a number of PTSD symptoms related to the in-
service ship collision.  In particular, he reported 
experiencing frequent nightmares and intrusive thoughts about 
this event.  The diagnostic impressions included PTSD.  In 
October 1999, a psychiatrist made assessments of 
schizoaffective disorder, probable PTSD, and a history of 
drug abuse.  

VA medical records from June 2000 to June 2001 reflect 
additional psychological testing and psychiatric evaluation.  
His Mississippi Scale (MISS) protocol was suggestive of 
behaviors that are significantly associated with PTSD 
symptoms seen in combat veterans; but his MMPI-2 protocol 
response was invalid because it reflected an exaggeration in 
intensity of psychological problems.  However, in both June 
2000 and February 2001 notations, the psychologist noted that 
there appeared to be some evidence that the veteran was 
currently experiencing a number of PTSD symptoms related to 
the in-service ship collision.  Specifically, the veteran 
reported frequent nightmares and intrusive recollections of 
the in-service trauma.  At an April 2001 VA mental status 
examination, the assessment was psychosis with depression.  
Following additional psychological testing in April 2001, the 
psychologist, who administered the testing in June 2000, 
February 2001 and April 2001, noted that the veteran's latest 
MMPI-2 protocol was invalid and uninterpretable, but that 
there was some evidence that he was currently experiencing a 
number of PTSD symptoms related to the in-service ship 
collision.

In an August 2001 VA psychiatric examination, the veteran 
reported that he knew the sailor on his ship who died during 
the in-service ship collision and that he saw him in a body 
bag.  He stated that he was told that 180 crew members of the 
USS BELKNAP (CG-26) were killed.  Following a mental status 
evaluation, the examiner opined that the veteran did not have 
meet the DSM-IV criteria for PTSD.  The Axis I diagnoses were 
residual-type schizophrenia and polysubstance abuse currently 
in remission.  However, under Axis V, it was noted that one 
of the stressors was the death of friend in service.

At the time of psychological testing in December 2001, the 
veteran completed impact-of-event-scale testing and a 
clinical interview with a psychologist who had not previously 
tested the veteran.  The psychologist determined that the 
veteran's approach to psychological testing produced 
responses that appeared to be valid.  The psychologist 
determined that the MISS and MMPI-2 testing done earlier in 
2001 were significant for PTSD.  The psychologist indicated 
that the veteran's approach to psychological testing produced 
responses similar to those of other veterans who have 
experienced traumatic events similar to those described by 
him.  The diagnoses included chronic, delayed-onset PTSD and 
recurrent, mild major depressive disorder.  

VA medical records from 2002 show continued psychiatric 
treatment.  In February 2002 a psychiatrist noted that the 
veteran had a diagnosis of PTSD.  In May 2002, that 
psychiatrist indicated that he was adding PSTD to the 
veteran's diagnoses because the veteran had clinical symptoms 
of PTSD and because he was formally testing in December 2001 
by a VA psychologist.  

At another VA psychiatric examination in July 2002, the 
examiner indicated that the veteran's claims file was not 
available for review and that in this case reviewing his 
claims file would have been helpful.  The veteran reported 
that his in-service stressor was the ship collision in which 
a few sailors were killed.  Following the examination, the 
doctor opined that a diagnosis of PTSD was not justified.  
The examiner noted that the veteran claimed to have 
nightmares related to the ship collision in which he was not 
actually injured.  The examiner reiterated that having the 
veteran's claims file would have been helpful for a more 
accurate evaluation.  The Axis I diagnosis was chronic 
schizophrenia under partial control.

A VA outpatient treatment record dated in January 2003 
reflects that the psychiatrist who treated the veteran in 
2002 noted that the veteran still had symptoms of PTSD.

In a September 2003 VA psychiatric examination report, the 
examiner indicated that he agreed with the psychologist who 
determined in 2002 that the veteran's psychological testing 
was invalid.  Following mental status evaluation, the 
examiner opined that the veteran did not have PTSD.  
 
The two psychiatrists who did the VA examinations in August 
2001 and September 2003, respectively, did not diagnose PTSD.  
However, they did not provide any bases for their 
conclusions, such as noting what criteria were not met.  
While the VA psychiatrist who evaluated the veteran in 
October 1999 and April 2001 did not diagnose PTSD on the 
second evaluation.  That psychiatrist also did not provide a 
basis for concluding that there was no longer a diagnosis of 
probable PTSD.  Although the July 2002 VA examiner did not 
diagnosis PTSD, that examiner did not provide a basis for 
that conclusion and specifically noted that the claims file 
was not available for review and that it would have been 
helpful to have had the claims file.  While the VA 
psychologist who administered testing in June 2000, February 
2001 and April 2001 indicated that the MMPI-2 protocol was 
invalid and uninterpretable, that psychologist, nonetheless, 
repeatedly stated that there was some evidence that the 
veteran was currently experiencing a number of PTSD symptoms 
related to the in-service ship collision.  Subsequent to that 
psychological testing, the VA psychologist who interviewed 
the veteran in December 2001 and administered impact-of-
event-scale testing determined that previous psychological 
testing was valid and significant for PTSD, and diagnosed 
PTSD.  Additionally, the veteran's most recent treating 
psychiatrist diagnosed PTSD.  Although the medical evidence 
of record is far from conclusive, both VA and private 
examiners have indicated that the veteran's PTSD is related 
to events which occurred during his service, which is 
corroborated by supporting evidence.  

As noted above, under the benefit-of-the-doubt rule, for the 
veteran to prevail, there need not be a preponderance of the 
evidence in his favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given 
the evidence set forth above, such a conclusion cannot be 
made in this case.  In view of the foregoing, the Board must 
find that service connection for PTSD is warranted.  

The Board has considered the veteran's claim with respect to 
the VCAA, 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  Given 
the favorable outcome as noted above, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the 
additional delay in the adjudication of the above issue, 
which would result from a remand solely to allow the RO to 
apply the VCAA, would not be justified.




ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



